IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JILL AND JOHN DOE, AS PARENTS AND : No. 521 EAL 2021
LEGAL GUARDIANS OF JACK DOE, A    :
MINOR,                            :
                                  : Petition for Allowance of Appeal
                 Petitioners      : from the Order of the Superior Court
                                  :
                                  :
           v.                     :
                                  :
                                  :
BRIGHT HORIZONS CHILDREN'S        :
CENTER, LLC, BRIGHT HORIZONS      :
FAMILY SOLUTIONS, LLC, BRIGHT     :
HORIZONS CHILDREN'S CENTER, INC., :
BRIGHT HORIZONS FAMILY SOLUTIONS, :
INC., BRIGHT HORIZONS LIMITED     :
PARTNERSHIP HILDEBRANDT LEARNING :
CENTERS, LLC PENNSYLVANIA STATE   :
UNIVERSITY, CREATIVE BEGINNINGS   :
CHILD CARE, LLC, CREATIVE         :
BEGINNINGS CHILD CARE CENTER,     :
BRIGHT HORIZONS, INC., BRIGHT     :
HORIZONS, LLC,                    :
                                  :
                 Respondents      :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.